Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final action is in response to reissue application filed 3/11/2020 that is a broadening continuation reissue of Patent 9906348 of application 15/589317 that amends the specification, and adds new claims 19-39 and cancels 1-18.  Claims 19-36 are pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the 9906348 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  
Specification
The amendment filed Mar. 11, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Lacking evidence to the contrary, the added material which is not supported by the original disclosure is as follows: the changes to the disclosure of ‘348 are not supported by the original disclosure of the patent (see MPEP 1412.01) including its priority documents regarding change to specification to replace “original” (as present in each of 9906348, 9667401, 9549396 and 9113458) with --ARI-- in the paragraph at column 60, lines 16 to 19.  Presently, there is no evidence by applicant in ‘348, its parent patents or priority documents that show replacing “original” with “ARI” does not regard new matter.  As an example, great-grandparent patent 9113458 in column 57, lines 8-11, for Embodiment 8-3-1, states similarly to original text in 9906348 in column 60, lines 16-19 now being amended herein:
“A (2-bit) TPC field of each of all other PDCCH(s) on the PCell and SCell(s) is used for a TPC command of an original purpose.  The UE assumes that, in all PDCCH(s) on the PCell and SCell(s), ARI values are the same.”  Emphasis added.  

Lacking evidence to the contrary, Applicant is required to cancel the new matter in their reply to this Office Action.
Reissue Applications
Applicant is reminded of requirement to notify public of each reissue application of a single patent.  See 37 CFR 1.177.  See also MPEP 1451.   
If applicant files more than one application for the reissue of a single patent, each such application must contain or be amended to contain in the first sentence of the specification a notice stating that more than one reissue application has been filed and identifying each of the reissue applications by relationship, application number and filing date.    

more than one reissue application was filed and identify each of the reissue applications by relationship to include the related reissues 16/800633, 16/816019, and 17/011211 that presently are not identified as co-pending reissues of same ‘348 patent with each of their respective filing date and relationship.  The amendment to specification, received Mar. 11, 2020, regards a claim of priority that lacks notice required by 37 CFR 1.177.  A statement of a priority claim is a separate requirement from a notice of related reissue application(s).  
The reissue oath/declaration filed 5/15/2020 with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.  The recent declaration states 
“The originally issued claims in U.S. Patent No. 9,906,348 inadvertently claimed less than Applicant had a right to claim. For example, independent claim 1 of U.S. Patent No. 9,906,348 was inadvertently narrowed to recite “without a corresponding Physical Downlink Control Channel (PDCCH)" and “the ACK/NACK information corresponds to an additional PDSCH.” Accordingly, new claim 19 presented in this reissue application does not include these features.”  

However, the declaration herein fails to declare how/why the above changes including the ACK/NACK information corresponds to an additional PDSCH” and “does not include these features” renders the ‘348 patent to be wholly or partially inoperative or invalid as required by 37 CFR 1.175 and 35 USC 251.  
Also, the error cited above herein is the same error stated in declarations in 16/816019 and 16/800633.  A review of the error herein is already corrected or being corrected same way in a related or co-pending reissue applications of same underlying patent (i.e., 9,906,348) in 16/816019 and 16/800633 (e.g., at least claim 19 in each lacks reciting “without a corresponding Physical Downlink Control Channel (PDCCH)" and “the ACK/NACK information corresponds to an additional PDSCH” ).  Therefore, it is unclear what error is relied on herein for underlying ‘952 patent that this reissue addresses that does not regard same or similar correction addressed in a related or co-pending reissue, such as 16/80633 and 16/816019.  
Thus, for above reasons, the declaration is defective for lacking what error that renders the patent partially or wholly inoperative or invalid is relied on for this reissue that is not addressed in same manner in related/co-pending reissue.   This issue of same error addressed in same manner can be resolved by pointing out how the same error is being corrected in the current reissue in the remarks as per MPEP 1414(II)(D)(1).  
“If the same error corrected in the parent is also being corrected in the continuation reissue application, but the error is being corrected in a different way, a petition under 37 CFR 1.183  will be needed to waive pre-AIA  37 CFR 1.175(e)  for a reissue application filed before September 16, 2012. If the reissue application was filed on or after September 16, 2012, a petition under 37 CFR 1.183  is no longer needed; however, a statement is needed to explain compliance with 37 CFR 1.175(f)(2).”  

	Therefore, Applicant is required to provide a statement to explain this issue in compliance with 37 CFR 1.175(f)(2), for reasons as noted above.  
Claims 19-39 are rejected as being based upon a defective reissue declaration by the inventor under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.  
The nature of the defect(s) in the declaration by inventor is set forth in the discussion above in this Office action.  
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mark Sager whose telephone number is (571)272-4454. The
examiner can normally be reached on M-Th, 7:30am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is

http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Alexander Kosowski can be reached on (571)272-3744. The fax phone number for
the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would
like assistance from a USPTO Customer Service Representative or access to the automated
information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/MARK SAGER/
Primary Examiner, Art Unit 3992


Conferee(s):
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992